Judgment unanimously reversed on the law and facts and indictment dismissed. Memorandum: Defendant was indicted for first degree rape and second degree assault. At the conclusion of the People’s case the court dismissed the count for rape on the ground of lack of corroboration, but denied the motion to dismiss the indictment for assault, and defendant duly excepted. There was no corroboration of the claimant’s testimony of the rape, and there was not even evidence of a simple assault preceding the alleged rape. It was error, therefore, to deny defendant’s motion for dismissal of the assault charge (People v. Young & Goree, 22 N Y 2d 785; People v. Radunovic, 21 N Y 2d 186; People v. English, 16 N Y 2d 719). (Appeal from judgment of Erie County Court, convicting defendant of assault, second degree.) Present—Goldman, J. P., Del Vecchio, Marsh, Witmer and Henry, JJ.